




Form 6342 (4-2013)










Farm Credit Services of America


THIRD AMENDMENT TO CREDIT AGREEMENT


This Third Amendment to Credit Agreement (“Amendment”) is made and entered into
effective the 4th day of May, 2015, by and between Farm Credit Services of
America, PCA and Farm Credit Services of America, FLCA (collectively “Lender”)
and Dakota Ethanol, L.L.C., a South Dakota limited liability company
(“Borrower”) to amend and modify the Credit Agreement dated May 15, 2013, as
amended (hereinafter referred to as the “Credit Agreement”). The Credit
Agreement and underlying Loan Documents are modified only to the extent
necessary to give effect to the terms of this Amendment, and the remaining terms
of said Loan Documents, not otherwise inconsistent herewith, are ratified by the
parties. Capitalized terms used but not otherwise defined herein have the
respective meanings given to them in the Credit Agreement.


In consideration of the mutual agreements, provisions and covenants herein
contained, and furthermore to induce Lender to consider financial accommodations
for the Borrower under the terms and provisions of the Credit Agreement, the
parties hereby agree as follows:


1.    The following sections are hereby revised and amended, to read:


Section 6.10.1 Working Capital. Borrower agrees to maintain minimum Working
Capital of not less than $6,000,000.00 measured monthly. “Working Capital” shall
mean Current Assets minus Current Liabilities. In the event that Loan Facility D
is not fully advanced, the un-advanced long term portion of this commitment will
be included in the calculation of Working Capital. Additionally, current
liabilities will include any outstanding balance on Loan Facility A.


Section 6.12 Borrowing Base. Borrower agrees to maintain a minimum margin
between the value and advance rate of certain secured assets identified as
Borrowing Base Assets and the amount of certain liabilities identified as
Borrowing Base Liabilities (Borrowing Base) included in and computed according
to a Borrowing Base Report acceptable to Lender, an example of which is attached
hereto as Exhibit ‘C’. Lender shall have the right, in its sole discretion, to
adjust any values set forth in the Borrowing Base Report and such adjusted
values will be the values for the determination of the Borrowing Base Margin. No
item shall be included in the Borrowing Base Report if such item is subject to
any Lien, claim or security interest (other than that granted to Lender.)


Borrower agrees to provide Lender with such Borrowing Base Report monthly
(Reporting Period), or more often at the discretion of Lender, during the term
of the Loan(s) commencing on May 31, 2015. Nothwithstanding the foregoing,
Borrower will not be required to provide Lender a Borrowing Base Report for any
December Reporting Period if there is no outstanding balance on Loan Facility A
on the Report Date of that December Reporting Period. Said Borrowing Base Report
shall be dated the last day of the Reporting Period (Report Date) and reflect
true and accurate inventory of Borrowing Base Assets and Borrowing Base
Liabilities current through the end of the Reporting Period. Said Borrowing Base
Report shall be completed by Borrower and provided to Lender no later than the
30th day following the Report Date, by ordinary mail or electronic transmission.


Borrowing Base Assets shall mean the total of those assets listed as Borrowing
Base Assets in the Borrowing Base Report.


Borrowing Base Liabilities shall mean the total of those liabilities listed as
Borrowing Base Liabilities in the Borrowing Base Report.






--------------------------------------------------------------------------------




Borrower agrees to maintain a minimum Borrowing Base margin calculated by
deducting the Borrowing Base Liabilities from the Borrowing Base Assets in an
amount equal to or greater than $0 (Minimum Borrowing Base Margin).


Upon receipt of the Borrowing Base Report, Lender will determine Borrower's
credit availability based on the value of the inventory and assets owned by
Borrower on each Report Date and whether Borrower is in compliance with their
Borrowing Base. Should the total Borrowing Base Liabilities exceed the Borrowing
value of total Borrowing Base Assets, Borrower agrees to restore compliance with
the Borrowing Base margin within 30 days from the Report Date and that during
said restoration period Lender may advance credit to Borrower as Lender may deem
reasonable to protect its collateral. It is agreed that if Borrower cannot, or
will not, reduce the total Borrowing Base Liabilities to an amount equal to or
less than the borrowing value of the total Borrowing Base Assets within said
restoration period, Lender may deem said failure to be a material breach of this
Agreement and an Event of Default.


Section 7.8 Indebtedness. Borrower will not create, incur, assume, guaranty,
permit or suffer to exist any Indebtedness or otherwise become liable with
respect to the obligations or liabilities of any person or entity, except (i)
Permitted Indebtedness, as listed on Schedule 7.8; (ii) Indebtedness of Borrower
arising under this Agreement; (iii) Indebtedness existing prior to the date of
this Agreement that has been disclosed in writing to Lender; (iv) Subordinated
Debt, as herein defined; (v) trade payables of Borrower incurred in the ordinary
course of business; (vi) term indebtedness to other creditors not to exceed
$1,000,000.00 in the aggregate, that is either secured by a lien subordinated to
Lender or a lien position acceptable to Lender; and (vii) operating and capital
leases with annual payments not exceeding $500,000.00 in the aggregate, with
additional allowance for any rail car lease commitments.


2.
Exhibit ‘C’ (Borrowing Base Report) is hereby replaced by the new Exhibit ‘C’
hereto attached.



Borrower hereby represents and warrants to the Lender that, after giving effect
to this Amendment, (i) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents and (ii) the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects as of the date hereof (except for those which expressly relate
to an earlier date).


Borrower hereby ratifies the Credit Agreement as amended and acknowledges and
reaffirms (i) that it is bound by all terms of the Credit Agreement applicable
to it and (ii) that it is responsible for the observance and full performance of
its respective obligations.


Borrower hereby certifies that the person(s) executing this Amendment on behalf
of Borrower is/are duly authorized to execute such document on behalf of
Borrower and that there have been no changes in the name, ownership, control,
organizational documents, or legal status of the Borrower since the last
application, loan, or loan servicing action; that all resolutions, powers and
authorities remain in full force and effect, and that the information provided
by Borrower is and remains true and correct.


This Amendment may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement. Delivery of executed counterparts of this
Amendment by telecopy shall be effective as an original and shall constitute a
representation that an original shall be delivered.


THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEBRASKA. A CREDIT AGREEMENT MUST BE IN WRITING TO
BE ENFORCEABLE UNDER NEBRASKA LAW. TO PROTECT YOU AND US FROM ANY
MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING OR
OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL
ACCOMMODATION IN CONNECTION WITH THIS AMENDMENT MUST BE IN WRITING TO BE
EFFECTIVE.


This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.












--------------------------------------------------------------------------------






[Signature page and Exhibit follow]
IN WITNESS WHEREOF, the parties hereto have set their hand effective the day and
year first above written.




BORROWER:


Dakota Ethanol, L.L.C.,
a South Dakota limited liability company






By:    /s/ Scott Mundt                        
Scott Mundt, Chief Executive Officer    
Address for Notice: P.O. Box 100, Wentworth, South Dakota 57075




LENDER:


Farm Credit Services of America, PCA
Farm Credit Services of America, FLCA






By:    /s/ Kathryn J. Jrahm        
Kathryn J. Frahm, Vice President


Address for Notice: P.O. Box 2409, Omaha, Nebraska 68103-9935








--------------------------------------------------------------------------------




[thirdamendementtocreditaa04.jpg]


